UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

FRANCIS M. COLLINS,
Plaintiff-Appellant,

v.
                                                                 No. 94-1543
WILSON COUNTY BOARD OF
EDUCATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, District Judge.
(CA-92-455-5-BO)

Argued: February 1, 1996

Decided: May 2, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: David Peter Voerman, VOERMAN & CARROLL, P.A.,
New Bern, North Carolina, for Appellant. David Stanley Orcutt,
ROSE, RAND, ORCUTT, CAULEY, BLAKE & ELLIS, P.A., Wil-
son, North Carolina, for Appellee. ON BRIEF: Susan K. Ellis,
ROSE, RAND, ORCUTT, CAULEY, BLAKE & ELLIS, P.A., Wil-
son, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

When Francis Collins' supervisory position in the Wilson County,
North Carolina, school system was eliminated in the summer of 1991
due to a lack of funding, he applied for a vacant assistant principal
position under a policy that reassigns employees affected by a reduc-
tion in staff. While Collins became one of three finalists for the assis-
tant principal position, the Wilson County Board of Education
selected Mildred Summerville, a black female, for the position. Col-
lins was reassigned to a position as a social studies teacher.

Collins sued the Wilson County School Board, contending, among
other things, that the School Board did not appoint him to the assis-
tant principal position because he was white, in violation of Title VII
of the Civil Rights Act of 1964 and that his assignment to the position
of teacher constituted an unlawful demotion under North Carolina
General Statute § 115C-325(e). Following a bench trial, the district
court found against Collins on all claims. On appeal, Collins chal-
lenges the district court's factual findings on both the Title VII race
discrimination claim and the demotion claim. For the reasons that fol-
low, we affirm.

I

Collins contends that the district court clearly erred in finding that
race was not a determining factor in the School Board's decision to
appoint Summerville and not him to the assistant principal position.
The district court's finding that the School Board did not discriminate
against Collins is a factual one and must not be disturbed on appeal
unless clearly erroneous. See Pullman-Standard v. Swint, 456 U.S.
273, 287-89 (1982) (ultimate issue of discrimination is one of fact,
subject to clearly erroneous review).

                     2
Upon review of the record, we conclude that the evidence in this
case amply supports the district court's factual determination that the
School Board's decision to appoint Summerville was not based on
any racial factor but was based on the candidates' merits. Of the three
candidates considered for the position, Collins scored the lowest on
the interview. He was the only candidate to receive a score as low as
three out of five for "enthusiasm." The principal who interviewed the
candidates testified that during his interview, Collins seemed "very
dejected" over the elimination of his former position and he spent
nearly half of the interview discussing his distress. The principal also
observed that Collins' prior experience as coordinator of an alterna-
tive school program "probably hurt him" because he had spent so
many years in a "nontraditional setting . . . dealing with very small
numbers of students at a time." On the other hand, Summerville
received the highest score during her interview, articulating a vision
for the school that involved curriculum alignment. Summerville also
served as an assistant principal in the recent past. The district court
concluded that the reasons given by the School Board for hiring Sum-
merville were "sound, neutral, non-discriminatory reasons based on
the qualifications of the three applicants who interviewed."

Collins argues that Summerville was in fact unqualified because
she did not hold a principal's certificate. The record shows, however,
that Summerville served as an assistant principal of a high school for
one year, a position that required a principal's certificate. Collins did
not call any witness to testify that Summerville did not have a certifi-
cate. On the contrary, evidence indicates that the School Board
believed that all three candidates whom it interviewed held the mini-
mum qualifications for the position. Thus, the district court's conclu-
sions to that effect are not clearly erroneous.

Finally, Collins contends that the School Board demonstrated a pat-
tern of "racial hiring practices" where one white and one black would
hold the position of principal and assistant principal in each school.
But the district court, relying on evidence presented at trial, found no
such pattern. At the time the assistant principal position was filled, the
School Board employed 14 assistant principals in its school system,
5 of whom were black and 9 of whom were white. In addition, the
record indicated that not every school in the system had a white prin-
cipal and a black assistant principal, or vice versa.

                     3
In short, we conclude that the district court did not clearly err in
finding that Summerville was hired solely because the School Board
believed that she was the best qualified candidate.

II

Collins also contends that when he was assigned to the position of
teacher, after not having secured the position of assistant principal, he
was unlawfully demoted from his former supervisory position. He
contends that the demotion violated North Carolina General Statute
§ 115C-325(e). Under that statute "demote" is defined as "reduc[ing]
the compensation of a person who is classified or paid by the State
Board of Education as a classroom teacher, or to transfer him to a new
position carrying a lower salary." N.C. Gen. Stat. § 115C-325(a)(4).

While Collins concedes that his salary was not reduced when he
was assigned to the teacher position, he contends that the assignment
amounted to a reduction in pay because his previous pay as a coordi-
nator had been miscalculated. Interpreting the plain language of the
statute, however, the district court concluded that a demotion occurs
only when there is a reduction in the compensation of salary of a per-
son who is classified or paid by the state as a teacher. Collins had
been classified and paid as a teacher in his former position as coordi-
nator, and continued to be classified and paid as a teacher in his newly
assigned position. Thus, we agree with the district court's finding

          on the uncontroverted evidence that pay was not reduced.
          Without a reduction in pay there can be no demotion and
          therefore the plaintiff would not be entitled to recover under
          the North Carolina statute for backpay as a result of an
          unlawful demotion.

Accordingly the judgment of the district court is

AFFIRMED.

                    4